Opinión concurrente emitida por el
Juez Asociado Señor Dávila
en la cual concurren los Jueces Asociados Señores Hernández Matos, Ramírez Bages y Torres Rigual
San Juan, Puerto Rico, a 20 de octubre de 1972
En Pueblo v. Gómez Incera, 97 D.P.R. 249 (1969) con-sideramos extensamente la cuestión relativa a la falibilidad de la identificación. Es universalmente aceptado lo difícil que resulta identificar a una persona que sólo se ha visto un instante, (1) Allí hicimos referencia a un estudio llevado á *922cabo en donde se determinó que en sesenta y seis casos, en veintinueve de ellos se identificó erróneamente al acusado. Ver Wigmore, The Science of Judicial Proof, Sec. 250-254 (1937 ed.); Williams & Hammelmann (Identification Parades) 1963 Crim. L. Rev. 479, 545; Borchard, Convicting the Innocent (1932); Crawford, Due Process in Extra Judicial Identification, 24 Wash & Lee L. Rev. 107 (1967); 2 UCLA L. Rev. 552 (1954).
Precisamente lo poco confiable que resulta ser la identifi-cación de una persona por un testigo que la ve por primera vez en momentos cargados de emoción y nerviosismo es lo que genera la reciente jurisprudencia del Tribunal Supremo de los Estados Unidos, United States v. Wade, 388 U.S. 218 (1967); Gilbert v. California, 388 U.S. 263 (1967); Stovall v. Denno, 388 U.S. 293 (1967) que tienen como objetivo garantizar que la identificación de un sospechoso se lleve a cabo en tal forma que garantice su confiabilidad.
La trilogía Wade, Gilbert, Stovall al sostener que una identificación basada en una confrontación sugestiva consti-tuye una violación del debido proceso de ley representa la aportación más importante a la doctrina en las últimas décadas en el procedimiento criminal. (2) Los casos de Mapp v. Ohio, 367 U.S. 643 (1961) y Miranda v. Arizona, 384 U.S. 436 (1966) aunque más conocidos, no van a la médula de la cuestión envuelta en un proceso criminal, la inocencia o culpa-bilidad de un acusado. Wade, Gilbert y Stovall protegen la integridad misma del proceso judicial. Establecen un proce-dimiento para evitar la convicción de un inocente.
En Pueblo v. Gómez Incera, supra, al enfrentarnos por primera vez con esta cuestión, a la pág. 253, expresamos:
*923“Conociendo los errores que se pueden cometer en la identifi-cación de una persona que sólo ha sido observada por tiempo limitado, en circunstancias de tensión y nerviosismo que nece-sariamente afectan el sentido de percepción, esta fase del pro-ceso investigativo debe rodearse con las salvaguardas necesarias que eviten que se malogre la justicia. No se debe depender de la identificación que pueda hacer en corte el día del juicio. La identificación en el juicio estaría maculada por los vicios de que adoleció la llevada a cabo en la etapa investigativa. Ver People v. Caruso, supra; IV Wigmore, On Evidence, Sec. 1130 (ed. 1940). Los testigos ya habían determinado que el acusado era el responsable. La identificación durante el juicio resulta una mera formalidad.' Como se expresó en el artículo escrito por Williams and Hammelmann, supra, y que se cita en Wade a la pág. 229: ‘La experiencia ha demostrado que una vez un testigo señala al acusado en la confrontación, no es de esperarse que se retracte más tarde, de tal manera que en la práctica la controversia de la identificación puede (en la ausencia de otra evidencia relevante) para todos los propósitos prácticos ser determinada en ese momento, antes del juicio....”
Es interesante apuntar que la Ley Española de Enjuicia-miento Criminal disponía en su Art. 369 que ‘ [1] a diligencia de reconocimiento se practicará poniendo a la vista del que hubiere de verificarlo la persona que haya de ser reconocida, haciéndola comparecer en unión con otras de circunstancias exteriores semejantes. A presencia de todas ellas, o desde un punto en que no pudiere ser visto, según al juez pareciere más con-veniente, el que deba practicar el reconocimiento manifestará si se encuentra en la rueda o grupo la persona a quien hubiese hecho referencia en sus declaraciones, designándola, en caso afirmativo, clara y determinadamente. En la diligencia que se extienda se harán constar todas las circunstancias del acto, así como los nombres de todos los que hubiesen formado la rueda o grupo.”
A pesar de lo expuesto en Gómez Incera, la policía en el presente caso no siguió la pauta allí recomendada. Por el contrario, señaló al sospechoso diciéndole al testigo “tú cono-ces a éste.” Es preciso destacar que esto ocurrió a pesar de *924que el sospechoso estaba en un grupo que tenía bajo custodia la policía. Y en vez de presentárselo junto a los otros del grupo, situó al acusado frente al vehículo de la policía para que el testigo lo identificara, haciendo así más obvia la suges-tión. Fácil le hubiera sido ajustarse a las normas sugeridas en Gómez Incera para garantizar que la identificación era confiable.
En forma alguna el caso de Gómez Incera es autoridad para sostener la tesis de que en toda ocasión se puede descar-tar la confrontación en rueda, y aplicar la norma de la “totalidad de las .circunstancias” que allí se empleó para sostener que la identificación era confiable.
Gómez Incera sí es autoridad para sostener que, si por circunstancias fuera del control de la policía se hace impera-tivo prescindir de la presentación en rueda del sospechoso para poder llevar a cabo la investigación, la identificación que así se haga puede ser confiable si de la totalidad de las circunstancias que la rodean surge que no se han vulnerado los derechos del acusado. Pero siempre hay que tener pre-sente, como expresó la Corte de Apelaciones de Nueva York en People v. Ballott, 233 N.E. 103-106 (1969), que “ [E] n au-sencia de circunstancias que obliguen a recurrir a tal procedi-miento, la práctica de que un testigo secretamente observe, para propósitos de identificación, solamente al único sospe-choso que la policía tiene bajo su custodia por el crimen, puede ser ‘tan innecesariamente sugestiva y conducente a una identificación errónea’ e irreparable que conlleve a una negación del debido procedimiento de ley.” Yer además Pre Trial Identification, 55 Minn. L. Rev. 779-790-791 et seq. (1971); Sobel, Criminal Identification, 38 Brooklyn L. Rev. 261-264-275 (1971). En este último artículo se dice a la pág. 264: “No hay duda, sin embargo, de que una rueda de detenidos ecuánimemente dirigida sigue siendo el mejor medio disponible para obtener identificaciones exactas antes del *925juicio. Cualquier procedimiento de menor exactitud condu-cido cuando existe la oportunidad para una rueda de deteni-dos, tales como da confrontación del testigo con el sospechoso únicamente’ o da identificación a través de fotografías’, deben estar justificadas por circunstancias que hacen impracticable el procedimiento de la rueda de detenidos.” Se han expresado criterios en el sentido que toda identificación que no se haga en rueda viola el debido proceso de ley. Wright v. United States, 404 F.2d 1256, 1262 (D.C. Cir. 1968) (Bazelon, C.J. disintiendo). Ver además Due Process Considerations in Police Showup Practices, 44 N.Y.U. L. Rev. 377 (1969).
Lo anteriormente expuesto sería suficiente para disponer del presente caso y decretar la inadmisibilidad de la identi-ficación ya que como expresó la Corte Suprema de los Estados Unidos en Gilbert v. California, supra, pág. 273: “solamente una regla de exclusión per se en cuanto a tal testimonio puede ser una sanción efectiva para asegurar que las autoridades policíacas respeten el derecho constitucional del acusado ....”
Pero, a los efectos de considerar la posición de la disiden-cia, de que aquí concurren las circunstancias extraordinarias que justifican apartarse de lo pautado en Gómez Incera (presentar al sospechoso en una rueda), todavía se hace imperativo revocar la sentencia.
En el presente caso cuando la defensa planteó al tribunal de instancia que el proceso de identificación del acusado no cumplía con las normas sugeridas en Gómez -Incera, al desesti-mar el planteamiento, el Tribunal expresó:
“Entendemos que no procede la cuestión planteada por la Defensa por lo que se declara sin lugar la misma ya que es una cuestión para el jurado resolver si esa identificación en esa circunstancia le satisface a ellos- en cuanto a que esa era la persona que cometió los hechos que se le imputan en las acusa-ciones formuladas por el Ministerio Público en estos casos.” (T.E. págs. 180-181)
*926Surge de la transcripción de evidencia que antes del jurado retirarse a deliberar la defensa pidió al tribunal que instru-yera al jurado sobre ese extremo y el tribunal rehusó. (3)
Para que el jurado hiciera una determinación consciente sobre la credibilidad de la prueba presentada relacionada con *927la identificación del apelante, el juez debió haberlo instruido adecuadamente sobre este extremo. Procedía instruirle que al jurado incumbía determinar si la identificación del acusado había sido establecida más allá de duda razonable; que lo aconsejable es que se presente al sospechoso en unión de otras personas para que el testigo proceda a identificarlo, que en el presente caso no se hizo así, pero que si los jurados entendían que por el hecho del testigo haber declarado que lo había visto por la tarde, era innecesaria la confrontación en rueda, a ellos incumbía determinar si la identificación era confiable. Sin estas instrucciones lo expuesto en la opinión disidente al efecto de que “Los gestos, las inflexiones en la voz, los titubeos, así como la seguridad o certeza demostrada por los testigos ante el jurado deben tener un gran peso para los miembros de este Tribunal, y es por ello que no es difícil hacer caso omiso de ello y sustituir su criterio por el nuestro.” no tiene funda-mento en el récord. (4)
*928Me parece que es inescapable la conclusión de que el jurado no pudo haber hecho una determinación consciente relacionada con la credibilidad de la prueba sobre la identifi-ción del apelante.
—O—

 Con claro y preciso lenguaje lo expresa el Juez McGowan de la Corte de Apelaciones para el Distrito de Columbia: “Sabemos por experiencia personal, lo fácil que resulta dar una descripción de alguien a quien hemos visto brevemente, y cuán difícil se nos hace el poder reconocer esa misma persona cuando la encontramos por segunda vez. Estas dificul-tades tienden a aumentar con la tensión emocional que es inevitablemente incidental al crimen.” McGowan, Constitutional Lnterpretation & Criminal Identification, 12 Wm. & Mary L. Rev. 235-239 (1970).
Contrasta lo antes expuesto con la afirmación que se hace en la opinión disidente al efecto de que “[e]s bien sabido, que un instante es todo lo que se requiere para reconocer una persona que ya se conoce [‘que se ha visto’, sería más preciso] anteriormente.” Compárese además con lo expuesto por el juez de la Corte Suprema de Nueva York, Sobel, Criminal Identification, 38 Brooklyn L. Rev. 261 (1971): “Muchos jueces han con-cluido que lo más que casi todos los testigos oculares pueden retener en su memoria es el recuerdo de los evidentes dos ojos, una nariz y una boca. Siempre es motivo de preocupación el hecho de que la culpabilidad o inocencia gire exclusivamente alrededor de un testimonio de identificación sin que exista evidencia adicional para relacionar al acusado con el crimen.” y con lo que apuntan Jerome •& Barbara Frank en su obra Not Guilty (1957) a la pág. 61: “No hace mucho un experimentado abogado escribió: ‘Un análisis del testimonio de 20,000 personas a quienes se les pidió que describieran las características físicas del hombre a quien ellos vieron cometer un crimen, reveló que, en general, ellos sobreestimaron la estatura por 5 pulgadas, la edad por 8 años y en un 82% de los casos se equivocaron en el color del pelo’. De manera que en cientos de casos, testigos honestos, completamente seguros de sí mismos, han identificado erróneamente a una persona, pero afortunadamente para la mayor parte de los acusados, cada uno de ellos pudo ofrecer evidencia irrefutable de que él estaba en otro lugar al momento de cometerse el crimen.” y con lo expresado por Borchard en Convicting the Innocent, a la pág. 367: “que el *922balance emocional de la víctima o del testigo ocular es perturbado en tal forma por su experiencia extraordinaria que sus poderes de percepción se distorcionan y su identificación frecuentemente no es confiable.”


 En Kirby v. Illinois, 405 U.S. 951 (1972) se ratifica esta doctrina.


 Copiamos el incidente completo:
“Lie. Torees González:
Entonces, Vuestro Honor, entendemos que en este caso en particular a pesar de la resolución del Honorable Tribunal en el sentido de que admitía que había una adecuada identificación o que era suficiente en derecho por cuestión de tiempo, el jurado no está debidamente orientado en el sentido de lo que en cuanto a la ley debe ser el mínimo de identifica-ción de acuerdo con el caso de El Pueblo de Puerto Rico vs. Tribunal Superior y el caso de Gómez Incera. Entendemos que ....
Hon. Juez:
¿Por qué el compañero no produjo esa instrucción cuando invitamos a hacerlo?
Lie. Torres González:
Le aseguro que fue por omisión de mi parte no haberla pedido cuando dio las instrucciones especiales y me levanté y le dije al Tribunal que no tenía especiales creyendo que el Tribunal las habría de dar cuando estable-ciera la duda razonable y la convertiría en general, pero al ver que no la incluyó en las instrucciones en cuanto a duda razonable no tengo más remedio que pedirle al Tribunal que imparta esas instrucciones sobre la identificación cuando no está garantizada por la asistencia de abogado. Solicitamos del Honorable Tribunal se le diga al jurado que aquella identi-ficación que es ajena a representación de abogado y que no se siguen las normas establecidas como el Tribunal Supremo o la ley establece en Puerto Rico que debe hacerse para una adecuada identificación, que deben de tomar en consideración si todo eso se hizo y si no se hizo, si a pesar de no haberse hecho las gestiones que debían la identificación queda adecuada-mente establecida.
Hon. Juez:
Esa es una cuestión de derecho que resolvió el Tribunal. Como cuestión de hechos el jurado va a pasar sobre la prueba y va a determinar si fue el acusado quien hizo los disparos o si tienen duda razonable y fundada, esa es la cuestión de hechos que tiene que resolver el jurado.
Lie. Torres González:
Cómo va a entender el hecho de que el Fiscal está obligado a demostrar la culpabilidad más allá de duda razonable si él no sabe, el jurado, cómo va a decidir la cuantía de prueba que en cuanto a identificación necesita obligatoriamente demostrar el Fiscal. Yo le pido al Tribunal instruir al jurado de que el Fiscal tiene que demostrar la culpabilidad del acusado más allá de duda razonable, qué el Fiscal tiene la obligación de demostrar *927dentro de la prueba un mínimo de identificación que debe ir no meramente a una mera conjetura o sospecha de lo que pueda la prueba determinar. Fíjese que podría un caso terminar si en lugar de Vuestro Honor resolver esta cuestión sin lugar me la resuelve con lugar no hubiera caso y lo probable si lo pido esa cuestión de derecho ya el Tribunal la resolvió y entiendo que el Tribunal la resolvió tomando en consideración que lo había visto dos veces. Si el jurado encuentra probado que no lo vio por primera vez se desecha esa parte de su declaración y solamente queda la declaración del testigo. ... Si hiciera eso cómo va él a determinar si aquello cumple o no con el mínimo de prueba que tenga el Fiscal la obligación de presentar. Por eso solicito al Tribunal, en la forma que el Tribunal lo crea conveniente, llame al jurado y dé esas instrucciones. Hon. Juez:
¿Algo más?
Lie. Toeres González:
Eso es todo.
Hon. Juez:
Sin lugar la solicitud de la defensa.”


 Que es necesaria una instrucción sobre estos extremos para que el jurado pueda hacer una adjudicación consciente lo demuestra el hecho de que ya se han sugerido instrucciones específicas sobre esta materia. Ver Kestell, Lineups Identification, 5 University of San Francisco L. Rev. 85-103 (1970).